DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 12/2/21.    
Claim(s) 1, 3, 5, 7, 11-18 was/were amended.    
Claim(s) 1-20 is/are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites NEF sending PDU session associates with UE to switch between DL, a response indicating a result to NEF.
The limitation of a response indicating a result of the request, as drafted, is a process that, under its broadest reasonable interpretation, generating a result of the request of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element a processor” language, “sending in the context of this claim encompasses the user manually generating a response indicating a result of the request.  Similarly, the limitation of sending instructions to other network functions according to the request, as drafted, is a process that, under its broadest reasonable interpretation, generating a result of the request of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processor” language, “sending/receiving” in the context of this claim encompasses the user thinking that sending instructions to other network functions according to the request. If a claim limitation, under its broadest reasonable interpretation, a response indicating a result of the request of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the generating and sending/receiving steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating a response indicating a result of the request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the generating and sending/receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn, U.S. Pub/Patent No. 2021/0212021 A1 in view of Lee, U.S. Patent/Pub. No. 2007/0109966 A1.
As to claim 1, Youn teaches a method, by a session management function (SMF), comprising: 
network exposure function (NEF), a request for a protocol data unit (PDU) session, the request associated with at least one PDU session of at least one user equipment (UE) for receiving shared data (Youn, figure 8; page 6, paragraph 158; i.e., [0158] PDU session modification), the request further indicating a switching between one of two different downlink (DL) delivery methods of the shared data, the modifying network resources is based on the switching (Youn, figure 8 & 11A; page 6, paragraph 158; page 12, paragraph 328-329; i.e., [0158] Referring to FIG. 8, a PDU session active state, a PDU session inactive state, a PDU session inactive pending state, a PDU session active pending state, and a PDU session modification pending state are shown; [0328] 7a) [SMF may transmit an N4 session modification request to the UPP; [0329] When the SMF selects a new UPP to operate as an I-UPP for a PDU session, the SMF may transmit an N4 session modification request message to the PDU session anchor UPP to provide DL tunnel information received from the new I-UPP. When a new I-UPP is added for a PDU session, the UPP (PSA) may provide DL data to the new I-UPP as indicated in the DL tunnel information); 
sending instructions to other network functions according to the request for performing the switching (You, page 12, paragraph 330-331 & 333; i.e., [0330] The data forwarding indication may indicate to the UPP (PSA) that the second tunnel endpoint needs to be reserved for buffered DL data received from the existing I-UPP. In this case, the UPP (PSA) may start buffering DL data that may be simultaneously received from the N6 interface; [0331] 7b) The UPP (PSA) may transmit an N4 session modification response message to the SMF); and 
a response indicating a result of the request including the switching (Youn, page 12, paragraph 325-327 & 330; i.e., [0325] When a service request is triggered by the network, and the SMF selects a new UPP to replace the existing UPP (or the existing I-UPP), the SMF may include a data forwarding indication in the N4 session establishment request. The data forwarding indication may indicate to the UPP that second tunnel endpoint needs to be reserved for DL data buffered after being provided from the previous I-UPP; [0330] The data forwarding indication may indicate to the UPP (PSA) that the second tunnel endpoint needs to be reserved for buffered DL data received from the existing I-UPP).
But Youn failed to teach the claim limitation wherein modification for modifying network resources; the modifying network resources is based on the switching.
However, Lee teaches the limitation wherein modification for modifying network resources (Lee, page 3, paragraph 39; i.e., [0039] modification and release of network resources for performing Quality of Service (QoS) and the like. Hereinafter, the signaling will be mainly described from a viewpoint of the QoS and the resource reservation; according to the definition of “modification for modifying network resources” of the Detail Description (paragraph 74 & 90)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Youn to substitute signaling flow from Lee for SM signaling message from Youn to reduce the overhead of an IP packet, increases for storing information
As to claim 2, Youn-Lee teaches the method as recited in claim 1, wherein the request further comprises at least one of: 
packet filter information; 
an indication to release network resources assigned to at least one DL QoS flow of the at least one UE; 
an indication to deactivate network resources assigned to the at least one DL QoS flow of the at least one UE; 
time information, and 
location information (Youn, page 3, paragraph 66; i.e., [0066] UE Context: Context information of the UE used to manage the UE in the network, that is, context information including a UE id, mobility (current location, etc.), and session properties (QoS, priority, etc.)).
As to claim 3, Youn-Lee teaches the method as recited in claim 1, wherein the step of sending instructions to other network functions according to the request comprises: 
sending, to at least one user plane function (UPF), instructions to monitor one or more DL quality of service (QoS) flow associated with at least one packet detection rule (PDR) (Youn, page 14, paragraph 376; page 15, paragraph 409-415; i.e., [0376] For QoS flows in the list of rejected QoS flows, the SMF may instruct the UPP to remove rules related to the corresponding QoS flow (e.g., packet detection rules, etc.); [0409] 2a) Signaling from the UPP to the SMF: The UPP may transmit a data notification to the SMF. The data notification may include an N4 session ID, information for  identifying a QoS flow for a DL data packet, and DSCP; [0410] When the first downlink data for a certain QoS flow arrives, if the SMF has not previously informed the UPP not to transmit a data notification to the SMF, the UPP may transmit a data notification message to the SMF. For reference, if the SMF previously informs the UPP not to transmit the data notification to the SMF, follow-up steps may be omitted. [0411] When the UPP receives a downlink data packet for a different QoS flow in the same PDU session, the UPP may transmit another data notification message to the SMF), and 
receiving, from the at least one UPF, a notification indicating that no packets were detected for the DL QoS flow (Youn, page 15, paragraph 409; i.e., [0409] 2a) Signaling from the UPP to the SMF: The UPP may transmit a data notification to the SMF. The data notification may include an N4 session ID, information for
 identifying a QoS flow for a DL data packet, and DSCP).
As to claim 4, Youn-Lee teaches the method as recited in claim 3, wherein the SMF receives the notification after an expiration of a time period included in the instructions (Youn, page 14, paragraph 380; i.e., [0380] When the forwarding tunnel is established for the new I-UPP and when the timer set by the SMF for the forwarding tunnel in step 8a expires, the SMF may transmit an N4 session modification request to the new UPP ( or I-UPP) operating as an N3 endpoint to release the forwarding tunnel).
As to claim 5, Youn-Lee teaches the method as recited in claim 1, wherein sending an N4 session modification request to at least one user plane function (UPF) to release information of the at least one DL QoS flow (Youn, page 12, paragraph 328-329; i.e., [0328] 7a) [Conditional operation] Signaling from SMF to UPP (PSA: PDU session anchor) signaling: SMF may transmit an N4 session modification request to the UPP; [0329] When the SMF selects a new UPP to operate as an I-UPP for a PDU session, the SMF may transmit an N4 session modification request message to the PDU session anchor UPP to provide DL tunnel information received from the new I-UPP. When a new I-UPP is added for a PDU session, the UPP (PSA) may provide DL data to the new I-UPP as indicated in the DL tunnel information).
As to claim 6, Youn-Lee teaches the method as recited in claim 5, wherein the information of the at least one DL QoS flow comprises a packet filter in at least one of a packet detection rule (PDR) and a packet forwarding action rule (FAR) (Youn, page 14, paragraph 376; i.e., [0376] For QoS flows in the list of rejected QoS flows, the SMF may instruct the UPP to remove rules related to the corresponding QoS flow (e.g., packet detection rules, etc.)).
As to claim 7, Youn-Lee teaches the method as recited in claim 1, wherein sending an N 4 session modification request to at least one user plane function (UPF) to release at least one packet forwarding action rule (FAR) associated with the at least one DL qualify of service (QoS) flow (Youn, page 12, paragraph 330 & 342; i.e., [0330] The data forwarding indication may indicate to the UPP (PSA) that the second tunnel endpoint needs to be reserved for buffered DL data received from the existing I-UPP. In this case, the UPP (PSA) may start buffering DL data that may be simultaneously received from the N6 interface; [0342] 11) [Conditional Operation] Signaling from SMF to AMF: SMF may transmit Nsmf_PDUSession_UpdateSMContext Response to AMF. Nsmf_PDUSession_UpdateSMContext Response may include N2 SM information
(PDU session ID, QFI(s) (QoS Flow ID), quality of service (QoS) profile, CN N3 tunnel information, S-NSSAI, user plane security enforcement, UE integrity protection maximum data rate, and a cause. When the UPP connected to the RAN is UPP (PSA), the CN N3 tunnel information is UL tunnel information of UPF (PSA). When the UPP connected to the RAN is a new I-UPP, the CN N3 tunnel information
is UL tunnel information of the I-UPP).
As to claim 8, Youn-Lee teaches the method as recited in claim 7, wherein receiving, from the at least one UPF, a notification indicating detection of a packet associated with the at least one DL QoS flow (Youn, page 15, paragraph 409-415; i.e., [0409] 2a) Signaling from the UPP to the SMF: The UPP may transmit a data notification to the SMF. The data notification may include an N4 session ID, information for  identifying a QoS flow for a DL data packet, and DSCP; [0410] When the first downlink data for a certain QoS flow arrives, if the SMF has not previously informed the UPP not to transmit a data notification to the SMF, the UPP may transmit a data notification message to the SMF. For reference, if the SMF previously informs the UPP not to transmit the data notification to the SMF, follow-up steps may be omitted. [0411] When the UPP receives a downlink data packet for a different QoS flow in the same PDU session, the UPP may transmit another data notification message to the SMF).
As to claim 9, Youn-Lee teaches the method as recited in claim 1, wherein sending to a radio access network (RAN) node, via an access and mobility management function (AMF), information indicating one or more of: addition, modification, and removal of one or more DL quality of service (QoS) flows, wherein one or more of: a QoS profile and a QoS flow identifier (QFI) (Youn, page 12, paragraph 342; page 15, paragraph 415; i.e., [0342] 11) [Conditional Operation] Signaling from SMF to AMF: SMF may transmit Nsmf_PDUSession_UpdateSMContext Response to AMF. Nsmf_PDUSession_UpdateSMContext Response may include N2 SM information
(PDU session ID, QFI(s) (QoS Flow ID), quality of service (QoS) profile, CN N3 tunnel information, S-NSSAI, user plane security enforcement, UE integrity protection maximum data rate, and a cause. When the UPP connected to the RAN is UPP (PSA), the CN N3 tunnel information is UL tunnel information of UPF (PSA); [0415] When the paging policy differentiation feature is supported by the SMF, the SMF may determine a paging policy indication based on the DSCP of the TOS(IPv4 )/TC(IPv6) value received from the IP header of the downlink data packet and identify a QFI of the QoS flow for the DL data packet).
As to claim 16, Youn-Lee teaches the network node as recited in claim 13, wherein: 
the request includes an indication to release network resources assigned to at least one DL quality of service (QoS) flow (Youn, page 15, paragraph 409-415; i.e., [0409] 2a) Signaling from the UPP to the SMF: The UPP may transmit a data notification to the SMF. The data notification may include an N4 session ID, information for  identifying a QoS flow for a DL data packet, and DSCP); and 
the configuration for sending instructions to other network functions according to the request comprises: 
one user plane function (UPF) to release information of the at least one DL QoS flow (Youn, page 12, paragraph 328-329; i.e., [0328] 7a) [Conditional operation] Signaling from SMF to UPP (PSA: PDU session anchor) signaling: SMF may transmit an N4 session modification request to the UPP; [0329] When the SMF selects a new UPP to operate as an I-UPP for a PDU session, the SMF may transmit an N4 session modification request message to the PDU session anchor UPP to provide DL tunnel information received from the new I-UPP. When a new I-UPP is added for a PDU session, the UPP (PSA) may provide DL data to the new I-UPP as indicated in the DL tunnel information).
As to claim 17, Youn-Lee teaches the network node as recited in claim 13, wherein: 
the request includes an indication to deactivate network resources assigned to at least one DL quality of service (QoS) flow (Youn, page 15, paragraph 409-415; i.e., [0409] 2a) Signaling from the UPP to the SMF: The UPP may transmit a data notification to the SMF. The data notification may include an N4 session ID, information for  identifying a QoS flow for a DL data packet, and DSCP); and 
the configuration for sending instructions to other network functions according to the request comprises: sending an N 4 session modification request to at least one user plane function (UPF) to release at least one packet forwarding action rule (FAR) associated with the at least one DL QoS flow (Youn, page 12, paragraph 330 & 342; i.e., [0330] The data forwarding indication may indicate to the UPP (PSA) that the second tunnel endpoint needs to be reserved for buffered DL data received from the existing I-UPP. In this case, the UPP (PSA) may start buffering DL data that may be simultaneously received from the N6 interface; [0342] 11) [Conditional Operation] Signaling from SMF to AMF: SMF may transmit Nsmf_PDUSession_UpdateSMContext Response to AMF. Nsmf_PDUSession_UpdateSMContext Response may include N2 SM information
(PDU session ID, QFI(s) (QoS Flow ID), quality of service (QoS) profile, CN N3 tunnel information, S-NSSAI, user plane security enforcement, UE integrity protection maximum data rate, and a cause. When the UPP connected to the RAN is UPP (PSA), the CN N3 tunnel information is UL tunnel information of UPF (PSA). When the UPP connected to the RAN is a new I-UPP, the CN N3 tunnel information
is UL tunnel information of the I-UPP).

Claim(s) 13, 14-15, 18-19 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 1, 3-4, 8-9.  Therefore, claim(s) 13, 14-15, 18-19 is/are also rejected for similar reasons set forth in claim(s) 1, 3-4, 8-9.


Claim(s) 10-12 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn, U.S. Pub/Patent No. 2021/0212021 A1 in view of Lee, U.S. Patent/Pub. No. 2007/0109966 A1, and further in view of Kim, U.S. Patent/Pub. No. 2014/0092801 A1.
As to claim 10, Youn-Lee teaches the method as recited in claim 1, wherein the two different DL delivery methods include a first DL delivery method being a delivery associated with a PDU session of the at least one PDU session and a second DL delivery associated with a session of the at least one PDU session (Youn, figure 8 & 11A; page 12, paragraph 328-329 & 334-335; i.e., [0329] When the SMF selects a new UPP to operate as an I-UPP for a PDU session, the SMF may transmit an N4 session modification request message to the PDU session anchor UPP to provide DL tunnel information received from the new I-UPP. When a new I-UPP is added for a PDU session, the UPP (PSA) may provide DL data to the new I-UPP as indicated in the DL tunnel information. [0330] The data forwarding indication may indicate to the UPP (PSA) that the second tunnel endpoint needs to be reserved for buffered DL data received from the existing I-UPP. In this case, the UPP (PSA) may start buffering DL data that may be simultaneously received from the N6 interface).
But Youn-Lee failed to teach the claim limitation wherein the two different delivery methods include a first delivery method being a unicast delivery associated with a unicast PDU session of the at least one PDU session and a second delivery method being a multicast/broadcast (MB) delivery associated with a MB session of the at least one PDU session.
However, Kim teaches the limitation wherein the two different DL delivery methods include a first DL delivery method being a unicast delivery associated with a unicast PDU session of the at least one PDU session and a second DL delivery method being a multicast/broadcast (MB) delivery associated with a MB session of the at least one PDU session (Kim, page 12, paragraph 158-159; i.e., [0158] In another aspect of the embodiment of the present invention, in a case in which successive multicast traffic is present after execution of step S350 of PIG. 3, resource information about successive multicast traffic to be subsequently transmitted may be included in an MAC PDU of the multicast data at step S350. In addition, in a case in which successive unicast traffic is present after execution of step S450 of FIG. 4, resource information about successive multicast traffic to be subsequently transmitted may be included in an MAC PDU of the multicast data at step S450; [0159] At this time, the resource assignment information included in the MAC PDU of the multicast data or the unicast data at step S350 or step S450 may have a form of a MAC control message or a form of an extended header. Table 11 below shows an example of a Next Resource Assignment (AAI-NRS-ASM) message as a MAC control message including resource assignment information for successive multicast data or unicast data).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Youn-Lee to substitute MAC PDU from Kim for PDU session from Youn improve the signal between devices and base station (Kim, page 1, paragraph 6).
As to claim 11, Youn-Kim teaches the method as recited in claim 10, wherein information on DL Quality of Service (QoS) flow of the PDU session.
But Youn-Lee failed to teach the claim limitation wherein information of the unicast PDU session used for delivering the shared data; and information on the MB session.
However, Kim teaches the limitation wherein information of the unicast PDU session used for delivering shared data; and information on the MB session (Kim, page 6, paragraph 108-110; page 11, paragraph 152; i.e., [0108] A multicast service that a base station (ABS) provide to M2M devices supports simultaneous transmission of DL data to M2M device belonging to a M2M device group using an MGID and an FID. The multicast service is associated with the ABS and is provided only on a DL. Each multicast connection is provided together with QoS and traffic parameters for a corresponding service flow. Service flows accompanied with multicast data are disclosed to individual M2M devices participating in a corresponding service in a connection state; [0152] Upon receiving the AAI-RNG-REQ message for location update associated with the M2M unicast operation from the M2M device, the base station transmits a ranging response (AAI-RNG-RSP) message including information about whether the paging message including the unicast information has been transmitted and control information (e.g. data transmission time information, resource assignment information, etc) associated with transmission of unicast data to the M2M mobile station (S440)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Youn-Lee to substitute MAC PDU from Kim for PDU session from Youn improve the signal between devices and base station (Kim, page 1, paragraph 6).
As to claim 12, Youn-Kim teaches the method as recited in claim 10, wherein the switching is from the second DL method to the first DL method: 
the request comprises: 
a list of at least one UE identifier for receiving the shared data according to the first DL delivery method (Youn, page 3, paragraph 66; i.e., [0066] UE Context: Context information of the UE used to manage the UE in the network, that is, context information including a UE id, mobility (current location, etc.), and session properties (QoS, priority, etc.)); and 
one or more locations associated with the first DL delivery method (Youn, page 8, paragraph 223; i.e.,. [0223] 3) The AMF transmits an SM request message to the SMF. The SM request message may include a subscriber permanent ID, DNN, S-NSSAI, a PDU session ID, anAMD IF, Nl SM information, user location information, and an access technique type. The Nl SM information may include a PDU session ID and a PDU Session Establishment Request message).

Claim(s) 20 is/are directed to a system claim and they do not teach or further define over the limitations recited in claim(s) 10.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 10.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Listing of Relevant Arts
Thiebaut, U.S. Patent/Pub. No. US 20200404739 A1 discloses removed PDU session.
Warfield, U.S. Patent/Pub. No. US 20140025770 A1 discloses removed network resource and shared data.
Park, U.S. Patent/Pub. No. US 20100146123 A1 discloses extracted shared resource information.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449